COURT OF APPEALS
                          SECOND DISTRICT OF TEXAS
                               FORT WORTH

                               NO. 2-09-364-CV

IN RE J-W GATHERING COMPANY                                             RELATOR

                                     ------------

                            ORIGINAL PROCEEDING

                                     ------------

                        MEMORANDUM OPINION 1

                                     ------------

        The court has considered relator’s petition for writ of mandamus and

motion for temporary relief and is of the opinion that all relief should be denied.

Accordingly, relator’s petition for writ of mandamus and motion for temporary

relief are denied.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.




                                                    PER CURIAM


PANEL: CAYCE, C.J.; LIVINGSTON and WALKER, JJ.

DELIVERED: October 20, 2009



   1
       … See Tex. R. App. P. 47.4.